Citation Nr: 0602539	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic 
respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from October 1962 to June 
1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, OR.

During the course of the current appeal, the veteran has 
withdrawn the issue of entitlement to service connection for 
a skin disorder.

It is noted that in the recent written brief in his behalf, 
the veteran's representative has presented written arguments 
on issue #2 on the front page and another that is no longer 
on appeal; however the PTSD issue (#1 on the front page) was 
inadvertently omitted as a specific pending appellate issue.  
It may have been a harmless typographical error, but it is 
also noted that the veteran's service dates were partly 
incorrectly cited by decades, although it is unclear whether 
this had any substantive impact on the nature of the 
presentation. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Some of the veteran's service records are in the file.  

And while he has been traditionally hesitant to discuss his 
claimed stressors, including during treatment evaluations, he 
had recently provided a list of several incidents during 
which he was in-country in Vietnam or nearby and which he 
alleges impacted him and the others around him.

The veteran asked for additional time to obtain "buddy 
statements", but it is not shown that any were received.  
These could be helpful to the satisfactory resolution of his 
claim with regard at least to PTSD.

In his PTSD questionnaire which is now of record, the veteran 
states that he was involved in the landing of Marines, Navy 
Seals and engineers including for the operations of the 1st 
Marine Division at Chu Lai; that they landed gun boats on 
December 9, 1964 through January 8, 1965 while on patrol off 
the coast of Vietnam near Da Nang, Cape Versalla, St. 
Jacques; and landed Marines at Da Nang on April 10th.  He 
states that they participated in unloading missile batteries 
and Marines early in the war, specifically February 16;  that 
there were casualties as a result of this event; and that he 
and others witnessed such.  He indicates that they all were 
given an extension of duty for 4 months during which time 
there were even more casualties; that on April 22, he 
participated in pick-up of Seabees and their equipment; that 
on May 13, they loaded supplies; that on the 19th of May, 
they went back to Chu Lai; and that from May 4-7, they landed 
MCB-10 at Chu Lai as part of the first invasion of the area.  

The veteran has also obtained a comprehensive Deck Log of the 
USS GUNSTON HALL (LSD-5) as relates to activities in Vietnam 
when he was aboard.

The veteran has been treated for PTSD symptoms and VA records 
show a diagnosis of PTSD.  Some VA evaluators have suggested 
that some of his stressors are service-related and others may 
not be; it remains unclear the extent of either.  None have 
fully addressed the substantive nature of his Vietnam-related 
stressors.  

Moreover, a specialized VA evaluation has not been undertaken 
to determine the exact and comprehensive nature of any 
acquired psychiatric problems and whether they may be due to 
service, including but not limited to PTSD.  

And finally, while the considerations reported in the recent 
SSOC reflect review of some pertinent regulations for PTSD 
grants, not all pertinent factors are adequately addressed so 
as to provide the veteran all procedural or substantive due 
process.

The Board would note that establishing service connection for 
PTSD requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 
10 Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Prior to 
March 7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

With regard to alleged respiratory problems, it is noted that 
while VA examiners have suggested that some other of the 
veteran's disabilities, of a neurological nature in 
particular, may be due to Agent Orange exposure, and that he 
may have breathing problems to include a long history of 
smoking (now ceased), there is no definite evaluation to 
determine whether there may be a reasonable finding of any 
relationship between current respiratory problems and 
exposure to toxins including Agent Orange exposure and/or 
asbestosis including on shipboard.

The veteran's representative has asked that a compensation 
and pension examination be undertaken to afford the veteran 
all due process.  The Board concurs.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If he is able to provide statements from 
former service comrades as to their 
mutual service experiences, etc., this 
would be helpful, and he should be 
encouraged to do so.  The RO should 
assist him as required.

And the RO should obtain complete 
personnel files including the veteran's 
201 file from the service department.

2.  The veteran should be examined by VA 
specialists to determine the nature of 
his acquired psychiatric disorder, if 
any, when it was first demonstrated, and 
the disorder's probable relationship to 
service.  An examiner should also 
determine the specific nature of all 
respiratory problems and to what they may 
be more likely than not attributable.  
The entire claims file including this 
remand should be made available to the 
examiners prior to their review of the 
case.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


